02-CV-201952Q024244) cy-00311-WS-N Document 1-1 Filed 06/21/19 Page 1 of 1Page | of 1

 

; Main Menu

Search

@ Party Search

@ Case Lookup

@ UTC Lookup

& SSN Enforcement
@ Attorney Search
@ Warrant Search
Witness Search

a Docket Search

@ HotSheet™

Tracking

g@ Attorney Tracker
= Case Monitor

@ Name Tracker

Desktop
@ My Alacourt

Administration

@ Update User Info

 

|
|
i
|
|
|
|
|
i
|
}
|
|
1
|
|
|

Name: Melinda Wallace

User ID: melwal

Last login Date: 6/21/2019 8:05:53 AM

{ike

 

 

 

 

 

Monitor Case Print Case
County: 02-MOBILE Case Number: CV-2019-900202.00 Judge: ITP-JAMES T. PATTERSON Trial Type: J-JURY
Style: DEBRA FOWLER V. DJT TRUCKING, LLC ET AL Filed: 01/21/2019 Status: A-ACTIVE
Type: NEGLIGENCE MOTOR VEH Court Action: Track: F-FAST
Case DHR Settings Parties Consolidated Case Action Summary Images Witness List Financial Motions Entire Case
Party List Party Detail
C001 - FOWLER DEBRA Party Information
D001 - DIT TRUCKING, LLC Party: D001-Defendant Name: DIT TRUCKING, LLC Type: B-BUSINESS
D002 - ROGERS TIMOTHY G. Index: C FOWLER DEBRA Alt Name: Hardship: No JID: JTP
D003 - DAIRYLAND INSURANCE COMPANY SSN: XXX-XX-K999 boB: Sex: Race:
Addi: C/O DEBORAH GRAHAM Add2: 204 A HICKORY GROVE CHURC
Phone: (205) 000-0000 City: RICHTON State: MS Zip: 39476-0000 Country: us
Attorneys
Name Attorney Code Type Of Counsel Email Phone
PRO SE 000000 |
|

 

 

 

 

 

Service Information

 

A-PROCESS SERVER

C-UNCLAIMED CERT

Issued: 01/22/2019 Issued Type: C-CERTIFIED MAIL Reissue: 05/29/2019 Reissue Type:
Return C-UNCLAIMED CERT
Return: 02/17/2019. MAIL Return: 03/21/2019 Return Type: MAIL
Service
Served: Service On: Served By:
Type:
Answer Notice of No Notice of No
Answer: =
Type: Service: Answer:
Court Action
Court Action: Court Action Date:
Amount Of Judgment: $0.00 Court Action For: Exemptions:
Cost Against Party: $0.00 Other Cost: $0.00 Date Satisfied:
Comment: Arrest Date:
Warrant Action Date: Warrant Action Status: Status Description:
3
2
8

 

EXHIBIT

https://v2.alacourt.com/frmCaseDetail.aspx?Code=j8q8 1 YK Wxnv55HDw5UvcJvKLFQk9... 6/21/2019
